DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 40, replace 02 with O2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The criticality of the instant invention is and absorption method that uses an adsorbent vessel filled with at least one elementary composite structure that comprises adsorbent particles in a polymer matrix, wherein the adsorber comprises an adsorbent bed structure containing an adsorbent bed of at least one elementary composite structure that comprises adsorbent particles in a polymer matrix, wherein the adsorbent bed has a bed packing, ρbed, defined as a volume occupied by the at least one elementary composite structure, Vecs, divided by a volume of the adsorbent bed structure Vbed, where ρbed is greater than 0.60.
The closest prior art is Jain, US Patent 6,521,019 who teaches a method for gas separation comprising passing the gaseous mixture into an adsorption zone containing at least two layers of adsorbent material wherein the layers of adsorbent material are positioned, stacked parallel to the direction of the flow of the gaseous mixture through the adsorption zone and at least one of the adsorption layers is a monolithic wheel having a plurality of channels throughout said channels being aligned parallel to the direction of flow of the gaseous mixture and is made of a porous composite. While the thin absorbent layer improves kinetics, the adsorbent densities are lower. 
Another prior art is Owens et al. US Patent 9,713,787 who teaches an adsorbent bed, the bed comprising, a plurality of fibers, and tortuous channels between fibers of the plurality of fibers;  wherein each of the fibers comprises a polymer filament and adsorbent particles dispersed within the polymer filament;  wherein the plurality of fibers are randomly packed, spirally wound, or woven into a fabric;  and wherein the adsorbent bed comprises a temperature swing adsorption bed, and further comprises hollow tubes passing through the adsorbent bed, the hollow tubes having a heat transfer fluid inlet and a heat transfer fluid outlet, and a heat transfer medium therein. The density ranges from 26% to 65% but uses a bed of loose fiber and not fabric based.
Thus, the prior art does not teach or fairly suggest an absorption method that uses an adsorbent vessel filled with at least one elementary composite structure that comprises adsorbent particles in a polymer matrix, wherein the adsorber comprises an adsorbent bed structure containing an adsorbent bed of at least one elementary composite structure that comprises adsorbent particles in a polymer matrix, wherein the adsorbent bed has a bed packing, ρbed, defined as a volume occupied by the at least one elementary composite structure, Vecs, divided by a volume of the adsorbent bed structure Vbed, where ρbed is greater than 0.60.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772